Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 28, 1991, which ruled that claim*726ant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant’s husband had no definite work prospects in Michigan when claimant quit her job in New York; in fact, the couple relocated to Florida when claimant’s husband did not find work in Michigan. Under these circumstances, there is substantial evidence to support the conclusion by the Unemployment Insurance Appeal Board that claimant did not have a compelling reason to relocate with her husband to Michigan and that she therefore voluntarily left her employment without good cause (see, Matter of Behnke [White Carriage Corp.— Roberts], 97 AD2d 679; Matter of Fallon [Catherwood], 28 AD2d 1016). We also note that claimant presented no evidence that she could no longer afford to live in the area where she had been employed (see, Matter of Palmieri [Catherwood], 33 AD2d 588). Furthermore, although claimant testified that her department was being transferred to another location and that she believed she would not be offered a position in the transferred area, quitting in anticipation of discharge is not good cause for leaving one’s employment (see, Matter of Manson [Hartford Acc. & Indem. Group — Levine], 50 AD2d 980).
Mikoll, J. P., Yesawich Jr., Levine, Mahoney and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.